Title: From George Washington to Jonathan Trumbull, Sr., 2–4 July 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Camp at Middle Brook July 2d[–4] 1777

I had last night the honor of your letter of the 27th of June.
The proposition for the exchange of the Gentlemen you mention is entirely agreeable to me, as they are now entitled to a releasement, from the time of their Captivity; and fall within the right of Exchange I have prescribed to myself.
I am sorry it is not in my power to comply with your request for Arms. Nothwithstanding the many arrivals we have had, there is scarcely a sufficiency to supply the demand for the Continental Troops—What has become of them, I am unable to conceive. Every State complains of a deficiency—a great part of the several Quotas has come into the field very indifferently furnished; and yet the public magazines are very nearly exhausted. The importations from time to time, far exceed the number of Continental Troops raised to make use of them. These have not, and could not have, been all put into their hands, and yet there are very few of them now to be found undisposed of—If they are not, many of them, in possession of the Militia, it is impossible to imagine where they are, as a very [in] considerable part has ever fallen into the hands of the Enemy—The fluctuating State of the Army, and the irregular manner in which the Militia usually left Camp, rendered it impracticable, on their return home, to withdraw the Arms intrusted to them at their coming out; and gave them a fair opportunity of appropriating them to their own use, which every reason obliges me to beleive they did not fail to improve—It appears to me highly probable, that, upon a careful scrutiny, many individuals will be found to possess more than they have occasion for; and that the surplus will fully answer the purpose you have in view—It is painful to me to refuse any request of yours, but when, for want of being fully acquainted with all circumstances, you make one that happens to interfere with the general good, I am convinced it is your wish I should give the preference to that—You will easily be sensible, Sir, that it would be improper entirely to drain the public Arsenals, or to straighten the Continental Army, in order to accommodate the Militia—In case of emergency it will be much easier to draw them thence, and give them to the Inhabitants,

than if they were once distributed to them, and should be wanted by the Continental Troops, to recover them to answer the Call—Should your State be seriously invaded, and your Militia unprovided for defence, you cannot doubt they would be supplied with every necessary in the power of the Continent; and that any Arms in Store, not immediately required for the Army, would be given to those who were disposed to make use of them—But when Continental Arms are wanted for Continental Troops, it cannot be expected that those should remain unsupplied, and those Arms be dedicated to another purpose. They cannot, in any case, or at any time, be so useful as in their hands.
Since my last, the Enemy, disappointed in their attempt upon our right, have made an experiment upon our left, and frustrated in that also, have abandoned the Jerseys, and encamped upon Staten Island. There is a great stir among their Shipping, and in all probability, their next movement will be by water, though it is impossible to decide with certainty, to what place—But I last night received intelligence from General Schuyler, that General Burgoyne is beginning to operate to the Northward—If it is not merely a diversion, but a serious attack, of which it bears strongly the appearance, it is a certain proof, that the next step of General Howe’s Army will be towards the Peekskill, and that very suddenly, in order, if possible, to get possession of the passes in the High Lands before this Army can have time to form a junction with the Troops already there—To guard against contingencies, I have this morning sent off General Parson’s and General Varnum’s Brigades, to march with all dispatch towards Peekskill, and when they are arrived at or near that Post, a reinforcement will proceed thence immediately to Albany on their way to Ticonderoga—The whole Army are lying on their Arms, ready to move wherever the decisive operations of the Army may call them. I have also urged General Clinton, without loss of time, to call out a respectable body of the New York Militia to join Genl Putnam—I have the fullest confidence you will do every thing you can, to second my endeavours, by forwarding, as fast as possible, the remaining Troops of your State, or whatever else may be in your power. Our greatest exertions will be requisite to counteract the Enemy in their first attempts, on which their success, chiefly depends. I have the Honor to be with great respt Sir Your most obedient Servant

G. Washington


Morris Town July 4th 1777 Yesterday the Army marched to this place where they will be more convenient to succour Peekskill, should an attempt be made that way or further Eastward, and will be near enough Philadelphia, to oppose any design against that, should the Enemy resume the project of going there.

General Sullivan’s division is further advanced towards Peekskill.
If you effect the exchange you propose, you will inform Mr Boudinotte Commissary of prisoners with what has been done, which you will be pleased to do on every similar occasion, as without it, he could not know the true State of his Department.
On a second view, I must beg you will postpone the exchange of those Gentlemen till you hear from Mr Boudinotte to whom I will communicate your proposition, and who, I doubt not will do what you wish—But as he has been appointed to transact every thing relating to Prisoners, any interference with his Department will tend to throw it into confusion, and prevent the salutary effects to be expected from it.

